EXHIBIT CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, J. Leonard Ivins, certify, pursuant to 18 U.S.C. Section 1350, as adoptedpursuanttoSection906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Edgeline Holdings, Inc. on Form 10-Q for the quarterly period ended September 30, 2008, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in suchForm 10-Q fairly presents in all material respects the financial condition and results of operations of Oncolin Therapeutics, Inc. Date:February 13, 2009 By:/s/ J. Leonard Ivins J.
